Motion Granted, Judgment Vacated, Case Remanded, and Memorandum
Opinion filed July 2, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-19-00296-CV

    CODY SHIMEK AND MERCHANT'S WRECKER SERVICE, INC.,
                       Appellants
                                          V.

                           RUBY THOMAS, Appellee

                    On Appeal from the 23rd District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 98695-CV

                 MEMORANDUM                      OPINION
      This is a restricted appeal from a judgment signed February 11, 2019. On June
26, 2019, the parties filed an agreed motion to remand for entry of judgment. See
Tex. R. App. P. 42.1(a)(2)(B). The motion is GRANTED.

      Therefore, we VACATE the judgment without regard to the merits and
REMAND the case to the trial court for rendition of judgment in accordance with
the parties’ agreement. See id.

                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.